Exhibit 32b CERTIFICATION PURSUANT TO18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Teltronics, Inc. (the "Company") on Form10-K for the period ended December31, 2007 (the "Report"), I, Ewen R. Cameron, Director, President and Chief Executive Officer of the Company and I, Russell R. Lee III, Vice President/Finance and Chief Financial Officer of the Company, each certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. TELTRONICS, INC. /s/ Ewen R. Cameron March 31, 2008 Ewen R. Cameron Director, President and Chief Executive Officer /s/ Russell R. Lee III March 31, 2008 Russell R. Lee III Vice President/Finance and Chief Financial Officer
